EXHIBIT 10.1

 

GRAPHIC [g269461kei001.jpg]

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: (630) 218-4948 Fax: (630) 218-4935

www.inlandgroup.com

 

September 5, 2012

 

Highwood Investments, LLC (Seller)

Or Holder of the Power of Direction

Attn: Larry J. Starkman

1569 Sherman, Suite 203

Evanston, IL 60201

 

RE: 17 — FS-NNN-15 YEAR — DOLLAR GENERAL STORES- Package #7 REVISED

(8) — Alabama, (5) — Georgia, (4) Tennessee

 

Dear Larry:

 

This letter represents this corporation’s offer to purchase the Sixteen (17)
Dollar General Stores with an approximate aggregate 157,242 net rentable square
feet, situated on an aggregate of approximately 21.17 acres of land, located as
shown in Paragraph #1 below.

 

The above properties shall include all the land and buildings and common
facilities, as well as all personalty within the buildings and common areas,
supplies, landscaping equipment, and any other items presently used on the site
and belonging to owner, and all intangible rights relating to the properties.

 

This corporation or its nominee will consummate this transaction on the
following basis:

 

1.                          The total aggregate purchase price shall be
$20,683,389.32 all cash, plus or minus prorations, with no mortgage
contingencies, to be paid at closing 90 days following the acceptance of this
agreement (see Paragraph 11).  Purchaser shall deliver to Escrow Agent, within 5
days of the execution of this contract, an earnest money deposit of $50,000.

 

 

 

 

 

 

 

LOT

 

ANNUAL

 

MONTHLY

 

RENTAL

 

 

 

LEASE

 

LEASE

 

ALL

 

TENANT

 

D.G.

 

STORE

 

SIZE

 

BASE

 

BASE

 

INCREASE

 

RENT

 

START

 

END

 

IN

 

DOLLAR GENERAL (#7)

 

STORE #

 

SF

 

ACRES

 

RENT

 

RENT

 

YRS-11-15

 

PSF

 

DATE

 

DATE

 

PRICE

 

Old Spanish Trail, Robertsdale, AL 36567

 

13394

 

12,406

 

1.50

 

$

128,235.00

 

$

10,686.25

 

3.00

%

$

10.34

 

5/1/2012

 

4/30/2027

 

$

1,694,772.46

 

Hwy 411, Newport, TN 37821

 

 

 

9,002

 

1.27

 

$

88,699.44

 

7,391.62

 

3.00

%

$

9.85

 

8/1/2012

 

7/31/2027

 

$

1,172,264.74

 

805 Forest Ave, East Brewton, AL 36426

 

 

 

9,026

 

1.00

 

$

78,624.00

 

6,552.00

 

3.00

%

$

8.71

 

8/1/2012

 

7/31/2027

 

$

1,039,106.25

 

57 Church Rd, Wetumpka, AL 36092

 

13654

 

9,100

 

1.39

 

$

104,764.56

 

8,730.38

 

3.00

%

$

11.51

 

8/1/2012

 

7/31/2027

 

$

1,384,583.71

 

4225 Hwy 411, Madisonville, TN 37354

 

Relo 700

 

9,100

 

1.03

 

$

105,189.00

 

8,765.75

 

3.00

%

$

11.56

 

9/1/2012

 

8/31/2027

 

$

1,390,193.17

 

S. Broad Street, Mobile, AL 36603

 

13469

 

9,026

 

1.10

 

$

92,377.92

 

7,698.16

 

3.00

%

$

10.23

 

10/1/2012

 

9/30/2027

 

$

1,220,880.06

 

Moffett Road, Mobile, AL 36618

 

 

 

9,100

 

1.16

 

$

91,498.44

 

7,624.87

 

3.00

%

$

10.05

 

10/1/2012

 

9/30/2027

 

$

1,209,256.73

 

South Willson Avenue, Mobile, AL 36617

 

13626

 

9,100

 

0.90

 

$

92,243.52

 

7,686.96

 

3.00

%

$

10.14

 

10/1/2012

 

9/30/2027

 

$

1,219,103.81

 

Hwy 27, LaGrange, GA 30241

 

 

 

9,026

 

1.50

 

$

94,500.00

 

7,875.00

 

3.00

%

$

10.47

 

10/1/2012

 

9/30/2027

 

$

1,248,925.78

 

Hwy 27 - Wares Crossroads, LaGrange, GA 30240

 

14089

 

9,026

 

1.80

 

$

103,523.04

 

8,626.92

 

3.00

%

$

11.47

 

10/1/2012

 

9/30/2027

 

$

1,368,175.59

 

Hwy 109 - Greenville Rd, LaGrange, GA 30241

 

13969

 

9,100

 

1.16

 

$

86,657.04

 

7,221.42

 

3.00

%

$

9.52

 

10/1/2012

 

9/30/2027

 

$

1,145,272.08

 

Lee Road, Valley, AL 36854

 

13959

 

9,026

 

1.24

 

$

80,416.20

 

6,701.35

 

3.00

%

$

8.91

 

10/1/2012

 

9/30/2027

 

$

1,062,792.23

 

Main Street, Shiloh, GA 31826

 

14088

 

9,026

 

1.25

 

$

81,237.00

 

6,769.75

 

3.00

%

$

9.00

 

10/1/2012

 

9/30/2027

 

$

1,073,640.04

 

Hwy 64, Cleveland, TN 37323

 

 

 

9,100

 

1.07

 

$

80,271.36

 

6,689.28

 

3.00

%

$

8.82

 

10/1/2012

 

9/30/2027

 

$

1,060,878.00

 

Maryville Pike, Maryville, TN 37804

 

13895

 

9,026

 

1.20

 

$

94,663.44

 

7,888.62

 

3.00

%

$

10.49

 

10/1/2012

 

9/30/2027

 

$

1,251,085.83

 

Hwy 16, Brooks, GA 30205

 

 

 

9,026

 

1.50

 

$

89,274.00

 

7,439.50

 

3.00

%

$

9.89

 

10/1/2012

 

9/30/2027

 

$

1,179,858.21

 

Hwy 92, Daleville, AL 36322

 

13894

 

9,026

 

1.10

 

$

72,835.20

 

6,069.60

 

3.00

%

$

8.07

 

10/1/2012

 

9/30/2027

 

$

962,600.63

 

Totals

 

 

 

157,242

 

21.17

 

$

1,565,009.16

 

$

130,417.43

 

 

 

 

 

 

 

 

 

 

20,683,389.32

 

 

--------------------------------------------------------------------------------


 

2.                          There are no real estate brokerage commissions
involved in this transaction

 

3.                          Seller represents and warrants (to the best of the
Seller’s knowledge), that the above referenced properties are leased to the
Dollar General Corporation on absolute triple net leases for the Annual Base
Rents and the Lease Terms shown above covering the buildings and all of the
land, parking areas, reciprocal easements and REA/OEA agreements (if any), for
the entire terms and option periods.  Any concessions given to any tenants that
extend beyond the closing day shall be settled at closing by Seller giving a
full cash credit to Purchaser for any and all of those concessions.

 

4.                          Seller warrants and represents (to the best of the
Seller’s knowledge), that the properties are free of violations, and the
interior and exterior structures are in a good state of repair, free of leaks,
structural problems, and mold, and the properties are in full compliance with
Federal, State, City and County ordinances, including ADA compliance,
environmental laws and concerns, and no one has a lease that exceeds the lease
term stated in said leases, nor does anyone have an option or right of first
refusal to purchase or extend, nor is there any contemplated condemnation of any
part of the properties, nor are there any current or contemplated assessments.

 

5.                          Seller warrants and represents (to the best of the
Seller’s knowledge), that during the term of the leases Dollar General
Corporation is responsible for and pays directly all operating expenses relating
to the properties, including but not limited to, real estate taxes, REA/OEA
agreements, utilities, insurance, all common area maintenance, parking lots and
the buildings, etc.

 

Prior to closing, Seller shall not enter into or extend any agreements without
Purchaser’s approval and any contract presently in existence not accepted by
Purchaser shall be terminated by Seller.  Any work or construction presently in
progress on the properties shall be completed by Seller prior to closing.

 

6.                          Ten (10) days prior to closing Seller shall furnish
Purchaser with estoppel letters acceptable to Purchaser from the Dollar General
Corporation, and parties to reciprocal and/or operating easement agreements, if
applicable.  The Estoppel from the tenant will be considered a “closing
document.”  It shall be the Seller’s obligation to deliver the Estoppel at
closing.  If the Seller fails to do so, the Purchaser will have the option of
extending the closing date to accommodate the new delivery date of the Estoppel
or terminating the contract for that particular store(s) with return of a pro
rata share of the earnest money. In the event Purchaser elects duplicate
Estoppel letters to assign to other entities, the Purchase Price will Increase
by $1,000 per duplicate estoppel ordered.

 

7.                          Seller is responsible for payment of any leasing
brokerage fees or commissions which are due any leasing brokers for the existing
leases stated above or for the renewal of same.

 

8.                          This offer is subject to Seller supplying to
Purchaser prior to closing a certificate of insurance from the tenants and
guarantors in the form and coverage acceptable to Purchaser for the closing.

 

9.                          Seller shall deliver to Purchaser within five (5)
days of execution of this Agreement, copies of all previous, existing
environmental reports for the Properties.  This offer is subject to Purchaser
obtaining, prior to Closing, a separate Phase I environmental report for each
property which must meet the ASTM E-1527-05 standard, fulfill the Government AAI
ruling requirements, and be acceptable to Purchaser.  Seller to provide
Purchaser with Seller’s copies of Phase I reports.  If Purchaser elects to order
its own reports, Purchase Price will be increased by the same amount of the
reports.  Seller will then pay such amount at closing.  Purchaser shall not use
EBI.

 

2

--------------------------------------------------------------------------------


 

10.       The above sale of the real estate shall be consummated by conveyance
of a separate full warranty deed for each property from Seller to Purchaser’s
designee, with the Seller paying any city, state, or county transfer taxes, for
the closing, and Seller agrees to cooperate with Purchaser’s lender, if any, and
the money lender’s escrow.

 

11.       The closing shall occur through Chicago Title & Trust Company, in
Chicago, Illinois with Nancy Castro as Escrowee, 90 days following acceptance of
this agreement, at which time title to the above properties shall be marketable;
i.e., free and clear of all liens, encroachments and encumbrances, and a
separate ALTA form B owner’s title policy for each property with complete
extended coverage and required endorsements, waiving off all construction,
including 3.1 zoning including parking and loading docks, and insuring all
improvements as legally conforming uses and not as non-conforming or conditional
uses, paid by Seller, shall be issued, with all warranties and representations
being true now and at closing and surviving the closing, and each party shall be
paid in cash their respective credits, including, but not limited to, security
deposits, rent and expenses, and with the Dollar General Corporation paying the
real estate taxes current.  If any property should not close for reason of title
or survey or for any reason then the total purchase price shall be adjusted
accordingly based on the annual rent divided by a 7.5667% cap rate. In addition,
Seller shall be solely responsible for all “rollback” taxes assessed against the
Property before and after closing.  At closing, no credit will be given to
Sellers for any past due, unpaid or delinquent rents.

 

12.       Seller shall deliver to Purchaser within five (5) days of execution of
this Agreement, copies of any previous appraisals for the Properties.  This
offer is subject to Purchaser obtaining, prior to Closing, a separate updated
appraisal for each property, which must be acceptable to Purchaser.  Seller to
provide Purchaser with Seller’s copies of its appraisals.  If Purchaser elects
to order its own appraisals, Purchase Price will be increased by the same amount
of the reports.  Seller will then pay such amount at closing.

 

13.       Neither Seller (Landlord) or any tenant and guarantor shall be in
default on any lease or agreement at closing, nor is there any threatened or
pending litigation.

 

14.       Seller warrants and represents that he has paid all unemployment taxes
to date, at each property.

 

15.       Prior to closing, Seller shall furnish to Purchaser copies of all
guarantees and warranties which Seller received from any and all contractors and
sub-contractors pertaining to the properties.  This offer is subject to
Purchaser’s satisfaction that all guarantees and warranties survive the closing
and are assigned and transferred to Purchaser at Closing.

 

16.       This offer is subject to the properties being 100% occupied at the
time of closing, with the Dollar General Corporation occupying their space, open
for business, and paying full rent, including CAM, tax and insurance, and ground
rent current.

 

17.       Fifteen (15) days prior to closing, Seller must provide the titles as
stated above and a separate current Urban ALTA/ACSM spotted survey for each
property, paid by Seller, in accordance with the minimum standard detail
requirements for ALTA/ACSM Land Title surveys jointly established and adopted by
ALTA and NSPS in 2005 and includes all outlots and all Table A optional survey
responsibilities and acceptable to Purchaser and the title company.

 

18.       Seller agrees to immediately make available and disclose all
information that Purchaser needs to evaluate the above property, including all
inducements, abatements, concessions or cash payments given to tenants, and for
CAM, copies of the bills.  Seller agrees to cooperate fully with Purchaser and
Purchaser’s representatives to facilitate Purchaser’s evaluations and reports. 
The Purchaser shall have 30 days (Due Diligence Period) from contract execution
date of this contract to review the leases with Dollar General, REA/OEA
Agreements (if any), Lease Modifications (if any), guarantor’s financial
statements, site inspection, environmental reports, and appraisals. If, during
the 30 day Due Diligence Period, the Purchaser elects to

 

3

--------------------------------------------------------------------------------


 

cancel this contract, it may do so with return of the earnest money.  After the
expiration of the Due Diligence Period, the earnest money will be non-refundable
to the Purchaser.

 

If this offer is acceptable, please have the Seller sign the original of this
letter and initial each page, keeping copies for your files and returning the
original to me by September 5, 2012.

 

 

 

Sincerely,

 

 

 

 

 

 

 

ACCEPTED:

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

or nominee

 

 

 

 

 

 

By:

/s/ Larry Starkman

 

/s/ G. Joseph Cosenza

 

Larry Starkman

 

G. Joseph Cosenza

 

Highwood Investments, LLC

 

Vice Chairman

 

 

 

 

 

 

 

 

Date:

9/5/12

 

Date:

9/5/12

 

4

--------------------------------------------------------------------------------